Citation Nr: 0916205	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  07-39 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION


The Veteran served on active duty from July 1956 to November 
1957.  He had Korean service.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from an April 2007 
rating decision of the VA Regional Office in Louisville, 
Kentucky that denied service connection for PTSD.

The veteran was afforded a videoconference personal hearing 
in March 2008 before the undersigned Veteran's Law Judge 
sitting at Washington, DC.  The transcript is of record.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.


REMAND

The Veteran asserts that he now has PTSD as the result of 
traumatic events he experienced and was involved in while 
serving in Korea in the Demilitarized Zone (DMZ) between 
December 1956 and November 1957.  In statements in the record 
and testimony in March 2008, he maintains that he assisted in 
patrols and erecting security fences, and was subject to the 
stressors of daily hostilities that included frequently being 
under sniper attack and mortar fire, hand-to-hand combat with 
North Korean soldiers, shooting enemy combatants, pursuing 
enemy soldiers who infiltrated the camp nightly to pilfer 
ammunition and fuel and other supplies from the company dump, 
being "buzzed" by enemy aircraft, seeing fellow soldiers 
and South Korean solders shot and being knifed to death, and 
seeing a great deal of naked, cold, starving, and 
malnourished South Korean children.  The appellant asserts 
that he believes that his claim is being denied in part 
because of the lack of service records.  

The Board observes in this instance that the Veteran's 
service records are not available.  A letter from the 
National Personnel Records Center dated in October 1979 
indicates that such records may have been destroyed in a fire 
at that facility.  

The Board would point out that in cases where a veteran's 
service records are unavailable through no fault of his own, 
there is a heightened obligation to assist in the development 
of the case, including the obligation to search alternative 
sources. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Moore v. Derwinski, 1 Vet. App. 401, 406 (1991).  The 
United States Court of Appeals for Veterans Claims (Court) in 
Dixon v. Derwinski, 3 Vet. App. 261 (1992) held that the VA 
should conduct a "reasonably exhaustive search" to obtain 
service medical records, including inquiries directed to 
named facilities, if they are still operational.

Review of the record reflects that the RO has made a number 
of attempts to secure additional service records from the 
National Personnel Records Center without success.  The RO 
should thus attempt to reconstruct the service medical and 
personnel records through other means.  This includes 
attempts to obtain any information from all available sources 
and records repositories.  In this regard, the RO should once 
again contact the National Personnel Records Center for any 
records that may have become associated with the Veteran's 
file since the last request.  Additionally, the RO should 
request the Veteran's military records directly from the 
service department.  

The appellant should also be requested to provide the names 
and addresses of any and all private physicians and/or 
facilities from whom he received treatment for PTSD between 
1957 and the present.

Review of the record discloses that in an application for VA 
benefits received in October 1979, the Veteran indicated that 
he had received Social Security disability until August 1976, 
and that application for reinstatement had been made in July 
1979.  The record indicates that he is in receipt of Social 
Security disability at present.  However, the clinical 
evidence on which the award of benefits is based is not of 
record.  The Court has held that VA must obtain Social 
Security Administration decisions and records which may have 
bearing on the Veteran's claim. Waddell v. Brown, 5 Vet. App. 
454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); 
Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Therefore, these 
records should also be requested and associated with the 
claims folder.

Review of the record also discloses that a request was sent 
to the Joint Services Records Research Center (JSRRC) in 
March 2004 to verify the Veteran's stressors, including his 
account of North Koreans penetrating defenses at Camp Casey, 
stabbings of South Koreans and Americans, and his shooting of 
a North Korean in April 1957.  A response was received from 
JSRRC stating the information provided was not sufficient to 
conduct a detailed search.  It was requested that the full 
names of casualties and units involved be provided, and that 
the PTSD Stressor Guide be utilized in determining what was 
required for a meaningful search for PTSD stressor 
verification. 

In this regard, the record discloses that on the appellant's 
DD form 214, there is a notation at the bottom of the 
document that he last served overseas in EUSA (Eighth United 
States Army).  It was also noted that his last duty 
assignment was with HQ & HQ CO 7th Infantry Division.  

Also of record is a copy of a Morning Report dated October 
21, 1957 received pursuant to a November 2003 Board remand.  
That document indicates that the appellant was stationed at 
Camp Casey with the 7th infantry division under the auspices 
of the Eight Army.  He was characterized as an assigned loss 
with a designation of "...dy to rel fr asg & rsg Eighth USA 
Pers Cen Korea APO 971 para 13 O 244 Hq 7th Inf Div APO 
Departed."  

The specific unit information above should be provided to the 
JSRRS for further stressor verification purposes, to include 
unit history and/or circumstances along the DMZ between 1956 
and 1957.  The Veteran should also be contacted and asked to 
provide the names of any American and South Korean soldiers 
killed and/or injured while he was stationed at Camp Casey, 
and reiterate the circumstances of their deaths in detail.

Additionally, it is shown that the Veteran receives VA 
outpatient treatment.  VA clinical data dating from May 2002 
are of record.  There are indications in those clinical 
entries, however, that the appellant received VA treatment 
prior to that date.  The most recent VA outpatient clinic 
records date through July 2008.  Therefore, VA clinical 
records dating from 1957 to 2002 and from August 2008 to the 
present should be retrieved and associated with the claims 
folder, to include those which may be retired or on 
microfilm.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be asked to 
provide the names, addresses, and 
approximate dates of treatment for 
all health care providers who 
treated him for PTSD from 1957 to 
the present.  After securing the 
necessary authorizations, the RO 
should request copies of all 
identified records and associate 
them with the claims file.

He should also be asked to provide 
the names of any American and South 
Korean soldiers killed an/or 
injured while he was stationed at 
Camp Casey, and reiterate the 
circumstances of their deaths in 
detail.

2.  The RO should contact the 
Social Security Administration and 
obtain a copy of the agency 
decision in the veteran's case, and 
all the medical documentation 
relied upon for the award of 
disability benefits back through 
the 1970s.

3.  The RO should take all 
appropriate steps to secure any 
outstanding service medical and 
personnel records or alternative 
records for the veteran from the 
National Personnel Records Center, 
the VA Records Management Center in 
St. Louis, Missouri, from the 
Department of the Army, to include 
those which may be on microfilm or 
have been retired, and any other 
appropriate records repository  The 
RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) 
(2008) regarding requesting records 
from Federal facilities.  A letter 
should be sent to the veteran 
advising him specifically of the 
possible sources of information or 
evidence that may be helpful to his 
claim.  If no records are received 
or found, another determination of 
such should be placed in the claims 
file in a memorandum.

4.  The RO should once again send 
a request to the JSRRC to initiate 
another search for stressor 
verification and unit history and 
circumstances of the Veteran's 
service utilizing the unit 
designations Eighth United States 
Army, HQ & HQ CO 7th Infantry 
Division, 7th infantry division at 
Camp Casey under the Eighth Army.  
A copy of the October 1957 Morning 
Report should be attached to the 
request.  

The RO should specifically request 
that the JSRRS provide evidence 
that documents continuing 
hostilities in the DMZ between 
1956 and 1957, to include killings 
of U.S. servicemen and South 
Korean nationals attached to Camp 
Casey, strafing and/or buzzing of 
the base by enemy aircraft, as 
well as any incidents of sniper 
attack, mortar fire and 
infiltration of the base by the 
enemy.

5.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal.  If the benefit 
is not granted, the appellant and 
his representative should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.



_________________________________________________
F. JUDGE FLOWER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).

